UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio March 31, 2015 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components.5% Delphi Automotive 2,125 Banks10.5% Bank of America 37,601 578,679 Citigroup 15,138 779,910 JPMorgan Chase & Co. 13,493 817,406 PNC Financial Services Group 4,351 405,687 Regions Financial 14,256 134,719 Wells Fargo & Co. 16,494 897,274 Capital Goods8.2% Cummins 1,132 156,940 Honeywell International 6,435 671,235 Northrop Grumman 3,479 559,980 Owens Corning 6,559 284,661 Raytheon 2,406 262,856 United Technologies 7,593 889,900 Commercial & Professional Services.4% Tyco International 3,584 Consumer Durables & Apparel1.1% PVH 3,656 Consumer Services1.5% Carnival 10,944 Consumer Staples.7% Mondelez International, Cl. A 7,114 Diversified Financials14.1% Ameriprise Financial 3,174 415,286 Berkshire Hathaway, Cl. B 7,217 a 1,041,557 Capital One Financial 2,180 171,828 Discover Financial Services 2,888 162,739 Goldman Sachs Group 4,489 843,797 Invesco 6,499 257,945 Leucadia National 7,311 162,962 Morgan Stanley 17,290 617,080 TD Ameritrade Holding 10,282 383,107 Voya Financial 19,381 835,515 Energy12.3% Anadarko Petroleum 7,601 629,439 Marathon Oil 9,955 259,925 Occidental Petroleum 19,696 1,437,808 Phillips 66 7,274 571,736 Schlumberger 7,240 604,106 Valero Energy 11,975 761,850 Exchange-Traded Funds1.7% iShares Russell 1000 Value Index Fund 5,590 Food & Staples Retailing2.8% CVS Health 8,212 847,561 Rite Aid 14,586 a 126,752 Food, Beverage & Tobacco4.3% Coca-Cola Enterprises 11,229 496,322 ConAgra Foods 7,254 264,989 Molson Coors Brewing, Cl. B 4,647 345,969 PepsiCo 4,151 396,919 Health Care Equipment & Services8.7% Aetna 2,584 275,274 Boston Scientific 9,982 a 177,181 Cardinal Health 9,185 829,130 Humana 1,846 328,625 Laboratory Corporation of America Holdings 2,045 a 257,854 McKesson 1,122 253,796 Omnicare 4,685 361,026 UnitedHealth Group 4,358 515,508 Insurance3.8% Allstate 5,346 380,475 American International Group 4,793 262,608 Hartford Financial Services Group 9,362 391,519 Prudential Financial 3,653 293,372 Materials4.7% Martin Marietta Materials 4,352 608,410 Mosaic 7,471 344,114 Packaging Corporation of America 3,082 240,982 Vulcan Materials 5,174 436,168 Media3.6% CBS, Cl. B 3,063 185,710 Interpublic Group of Companies 15,769 348,810 News Corp., Cl. A 8,124 a 130,065 Time Warner 2,938 248,085 Twenty-First Century Fox, Cl. A 5,380 182,059 Viacom, Cl. B 2,361 161,256 Pharmaceuticals, Biotech & Life Sciences9.0% Agilent Technologies 4,100 170,355 Bristol-Myers Squibb 4,122 265,869 Eli Lilly & Co. 7,565 549,597 Endo International 1,951 a 175,005 Merck & Co. 8,557 491,856 Mylan 4,136 a 245,472 Pfizer 29,675 1,032,393 Zoetis 3,791 175,485 Retailing1.5% Dollar General 2,351 177,218 Kohl's 2,308 b 180,601 Liberty Interactive, Cl. A 5,781 a 168,747 Semiconductors & Semiconductor Equipment3.2% Applied Materials 27,056 610,383 Texas Instruments 8,694 497,166 Software & Services1.5% Google, Cl. A 150 a 83,205 Google, Cl. C 166 a 90,968 Oracle 8,071 348,264 Technology Hardware & Equipment4.9% Apple 5,063 629,989 Cisco Systems 28,407 781,903 EMC 6,805 173,936 Keysight Technologies 2,808 a 104,317 Transportation.4% Delta Air Lines 1,994 89,650 United Continental Holdings 711 a 47,815 Total Common Stocks (cost $27,199,175) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $44,415) 44,415 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $178,723) 178,723 c Total Investments (cost $27,422,313) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's security on loan was the same as the value of the collateral held by the fund, both valued at $178,723. c Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $7,247,365 of which $7,783,226 related to appreciated investment securities and $535,861 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 14.1 Energy 12.3 Banks 10.4 Pharmaceuticals, Biotech & Life Sciences 9.0 Health Care Equipment & Services 8.7 Capital Goods 8.2 Technology Hardware & Equipment 4.9 Materials 4.7 Food, Beverage & Tobacco 4.3 Insurance 3.8 Media 3.6 Semiconductors & Semiconductor Equipment 3.2 Food & Staples Retailing 2.8 Exchange-Traded Funds 1.7 Consumer Services 1.5 Retailing 1.5 Software & Services 1.5 Consumer Durables & Apparel 1.1 Consumer Staples .7 Money Market Investments .6 Automobiles & Components .5 Commercial & Professional Services .4 Transportation .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 34,446,540 - - Mutual Funds 223,138 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio March 31, 2015 (Unaudited) Common Stocks98.2% Shares Value ($) Banks4.1% Associated Banc-Corp 148,000 2,752,800 BancorpSouth 79,100 1,836,702 BankUnited 5,600 183,344 Cathay General Bancorp 58,700 1,670,015 Cullen/Frost Bankers 16,900 1,167,452 East West Bancorp 5,700 230,622 Fulton Financial 21,100 260,374 KeyCorp 30,300 429,048 Capital Goods8.7% Huntington Ingalls Industries 27,100 3,798,065 IDEX 39,400 2,987,702 Lincoln Electric Holdings 49,500 3,236,805 SPX 34,100 2,895,090 Timken 68,400 2,882,376 Trinity Industries 68,000 2,414,680 Commercial & Professional Services1.3% Deluxe 34,600 2,397,088 IHS, Cl. A 3,300 a 375,408 Consumer Durables & Apparel4.8% Brunswick 61,400 3,159,030 Carter's 29,800 2,755,606 Deckers Outdoor 21,400 a 1,559,418 Kate Spade & Company 76,700 a 2,561,013 Consumer Services.2% Wyndham Worldwide 4,700 Diversified Financials4.4% Affiliated Managers Group 9,480 a 2,036,114 CBOE Holdings 12,100 694,601 Federated Investors, Cl. B 7,100 240,619 SEI Investments 67,100 2,958,439 T. Rowe Price Group 2,400 194,352 Waddell & Reed Financial, Cl. A 62,200 3,081,388 Energy4.9% Dril-Quip 7,000 a 478,730 Helix Energy Solutions Group 133,000 a 1,989,680 HollyFrontier 32,100 1,292,667 Oceaneering International 41,300 2,227,309 Oil States International 10,500 a 417,585 Tesoro 7,400 675,546 Western Refining 63,600 b 3,141,204 Food & Staples Retailing.9% Rite Aid 213,400 a Food, Beverage & Tobacco3.0% Ingredion 41,400 3,221,748 Lancaster Colony 7,300 694,741 Pilgrim's Pride 100,600 b 2,272,554 Health Care Equipment & Services8.0% Align Technology 23,900 a 1,285,462 Boston Scientific 175,300 a 3,111,575 C.R. Bard 1,300 217,555 Edwards Lifesciences 12,000 a 1,709,520 Health Net 58,500 a 3,538,665 Teleflex 27,600 3,334,908 Universal Health Services, Cl. B 24,500 2,883,895 VCA 12,400 a 679,768 Household & Personal Products1.5% Energizer Holdings 23,000 Insurance6.0% American Financial Group 4,200 269,430 Everest Re Group 20,400 3,549,600 The Hanover Insurance Group 28,300 2,054,014 Lincoln National 12,600 723,996 Old Republic International 101,900 1,522,386 Reinsurance Group of America 13,900 1,295,341 RenaissanceRe Holdings 2,400 239,352 StanCorp Financial Group 22,400 1,536,640 W.R. Berkley 28,900 1,459,739 Materials5.0% Ball 14,200 1,003,088 Cabot 67,400 3,033,000 Compass Minerals International 31,200 2,908,152 Eagle Materials 5,500 459,580 PolyOne 37,100 1,385,685 Silgan Holdings 7,600 441,788 Steel Dynamics 64,300 1,292,430 Media2.9% John Wiley & Sons, Cl. A 24,000 1,467,360 New York Times, Cl. A 132,000 1,816,320 Starz, Cl. A 78,700 a 2,708,067 Pharmaceuticals, Biotech & Life Sciences3.6% Charles River Laboratories International 32,200 a 2,553,138 Mettler-Toledo International 12,300 a 4,042,395 PerkinElmer 19,100 976,774 Real Estate6.2% Camden Property Trust 15,500 c 1,211,015 CBL & Associates Properties 87,100 c 1,724,580 Corrections Corporation of America 73,035 c 2,940,389 Extra Space Storage 12,500 c 844,625 National Retail Properties 37,200 c 1,524,084 Omega Healthcare Investors 44,500 b,c 1,805,365 Potlatch 26,900 c 1,077,076 Weingarten Realty Investors 52,500 c 1,888,950 Retailing4.9% Abercrombie & Fitch, Cl. A 111,200 b 2,450,848 Big Lots 65,400 3,141,162 Foot Locker 60,800 3,830,400 O'Reilly Automotive 3,360 a 726,566 Semiconductors & Semiconductor Equipment3.2% Fairchild Semiconductor International 14,500 a 263,610 Integrated Device Technology 159,300 a 3,189,186 Skyworks Solutions 32,100 3,155,109 Software & Services9.9% Amdocs 10,500 571,200 ANSYS 41,500 a 3,659,885 Broadridge Financial Solutions 4,700 258,547 Computer Sciences 40,500 2,643,840 Convergys 37,300 853,051 DST Systems 30,044 3,326,171 Jack Henry & Associates 29,200 2,040,788 NeuStar, Cl. A 54,100 a,b 1,331,942 PTC 76,000 a 2,748,920 Rovi 67,100 a 1,221,891 VeriSign 31,400 a,b 2,102,858 Technology Hardware & Equipment5.4% ARRIS Group 102,700 a 2,967,517 Arrow Electronics 50,300 a 3,075,845 InterDigital 49,500 2,511,630 Polycom 72,700 a 974,180 Vishay Intertechnology 120,300 1,662,546 Transportation3.2% Alaska Air Group 33,000 2,183,940 Old Dominion Freight Line 23,600 a 1,824,280 Southwest Airlines 59,000 2,613,700 Utilities6.1% Atmos Energy 28,100 1,553,930 Entergy 27,400 2,123,226 IDACORP 45,500 2,860,585 National Fuel Gas 38,500 2,322,705 PNM Resources 29,400 858,480 Vectren 5,200 229,528 Westar Energy 72,500 2,810,100 Total Common Stocks (cost $174,804,884) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,129,918) 1,129,918 d Investment of Cash Collateral for Securities Loaned4.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,432,950) 8,432,950 d Total Investments (cost $184,367,752) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $11,295,428 and the value of the collateral held by the fund was $11,628,135, consisting of cash collateral of $8,432,950 and U.S. Government & Agency securities valued at $3,195,185. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $30,423,709 of which $36,901,395 related to appreciated investment securities and $6,477,686 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 9.9 Capital Goods 8.7 Health Care Equipment & Services 8.0 Real Estate 6.2 Utilities 6.1 Insurance 6.0 Technology Hardware & Equipment 5.4 Materials 5.0 Energy 4.9 Retailing 4.9 Consumer Durables & Apparel 4.8 Money Market Investments 4.5 Diversified Financials 4.4 Banks 4.1 Pharmaceuticals, Biotech & Life Sciences 3.6 Semiconductors & Semiconductor Equipment 3.2 Transportation 3.2 Food, Beverage & Tobacco 3.0 Media 2.9 Household & Personal Products 1.5 Commercial & Professional Services 1.3 Food & Staples Retailing .9 Consumer Services .2 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 205,228,593 - - Mutual Funds 9,562,868 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2015 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components.6% Dorman Products 14,376 a,b 715,206 Drew Industries 10,787 663,832 Standard Motor Products 9,909 418,754 Superior Industries International 6,109 115,643 Winnebago Industries 12,169 258,713 Banks8.9% Astoria Financial 42,040 544,418 Bank Mutual 34,966 255,951 Bank of the Ozarks 31,167 1,150,997 Banner 11,709 537,443 BBCN Bancorp 32,473 469,884 BofI Holding 5,196 b 483,436 Boston Private Financial Holdings 45,381 551,379 Brookline Bancorp 26,941 270,757 Cardinal Financial 9,817 196,144 Central Pacific Financial 12,931 297,025 City Holding 7,252 a 341,062 Columbia Banking System 25,200 730,044 Community Bank System 17,134 606,372 CVB Financial 51,895 827,206 Dime Community Bancshares 8,234 132,567 F.N.B. 75,874 996,984 First BanCorp 56,854 b 352,495 First Commonwealth Financial 54,338 489,042 First Financial Bancorp 26,614 473,995 First Financial Bankshares 29,720 a 821,461 First Midwest Bancorp 41,441 719,830 Glacier Bancorp 39,625 996,569 Hanmi Financial 19,558 413,652 Home BancShares 25,412 861,213 Independent Bank 10,373 455,063 LegacyTexas Financial Group 17,177 390,433 MB Financial 31,978 1,001,231 National Penn Bancshares 77,650 836,290 NBT Bancorp 16,910 423,765 Northwest Bancshares 53,568 634,781 OFG Bancorp 21,186 a 345,756 Old National Bancorp 56,824 806,333 Oritani Financial 24,549 357,188 Pinnacle Financial Partners 18,127 805,926 PrivateBancorp 36,758 1,292,779 Provident Financial Services 31,191 581,712 S&T Bancorp 17,530 497,501 Simmons First National, Cl. A 9,812 446,152 Southside Bancshares 10,565 303,110 Sterling Bancorp 35,799 480,065 Susquehanna Bancshares 82,677 1,133,502 Talmer Bancorp, Cl. A 27,524 421,530 Texas Capital Bancshares 20,072 b 976,503 Tompkins Financial 4,044 217,769 TrustCo Bank 31,121 214,112 UMB Financial 16,438 869,406 United Bankshares 28,168 1,058,553 United Community Banks 24,472 462,031 Westamerica Bancorporation 10,598 a 457,940 Wilshire Bancorp 31,357 312,629 Wintrust Financial 22,167 1,056,923 Capital Goods9.1% AAON 22,390 549,227 AAR 18,386 564,450 Actuant, Cl. A 32,007 759,846 Aegion 19,334 b 348,979 AeroVironment 6,797 b 180,188 Albany International, Cl. A 13,445 534,439 American Science & Engineering 1,688 82,476 American Woodmark 7,503 b 410,639 Apogee Enterprises 13,072 564,710 Applied Industrial Technologies 17,495 793,223 Astec Industries 7,858 336,951 AZZ 11,046 514,633 Barnes Group 21,990 890,375 Briggs & Stratton 26,250 539,175 CIRCOR International 8,765 479,445 Comfort Systems USA 20,110 423,114 Cubic 11,423 591,369 Curtiss-Wright 23,583 1,743,727 DXP Enterprises 5,432 b 239,497 Dycom Industries 14,232 b 695,091 EMCOR Group 32,603 1,515,061 Encore Wire 8,285 313,836 EnerSys 22,820 1,465,957 Engility Holdings 8,790 264,052 EnPro Industries 10,055 663,127 ESCO Technologies 15,189 592,067 Federal Signal 35,795 565,203 Franklin Electric 16,245 619,584 GenCorp 24,595 b 570,358 General Cable 23,375 402,751 Gibraltar Industries 11,647 b 191,127 Griffon 23,130 403,156 Hillenbrand 31,530 973,331 John Bean Technologies 15,809 564,697 Kaman 10,603 449,885 Lindsay 6,464 492,880 Lydall 7,961 b 252,523 Moog, Cl. A 20,553 b 1,542,503 Mueller Industries 26,702 964,743 National Presto Industries 1,670 a 105,861 PGT 15,018 b 167,826 Powell Industries 2,943 99,385 Quanex Building Products 20,350 401,709 Simpson Manufacturing 21,980 821,393 Standex International 5,370 441,038 TASER International 25,426 a,b 613,021 Tennant 7,589 496,093 Titan International 20,360 a 190,570 Toro 27,168 1,905,020 Universal Forest Products 11,302 627,035 Veritiv 3,860 170,342 Vicor 7,117 b 108,178 Watts Water Technologies, Cl. A 13,539 745,051 Commercial & Professional Services4.3% ABM Industries 23,428 746,416 Brady, Cl. A 24,552 694,576 CDI 8,644 121,448 Exponent 6,189 550,202 G&K Services, Cl. A 8,813 639,207 Healthcare Services Group 31,024 996,801 Heidrick & Struggles International 7,267 178,623 Insperity 9,131 477,460 Interface 26,467 549,984 Kelly Services, Cl. A 11,908 207,676 Korn/Ferry International 27,426 901,493 Matthews International, Cl. A 13,991 720,676 Mobile Mini 23,143 986,818 Navigant Consulting 26,671 b 345,656 On Assignment 23,270 b 892,870 Resources Connection 17,719 310,082 Tetra Tech 27,933 670,951 The Brink's Company 26,312 727,001 TrueBlue 23,152 b 563,751 UniFirst 8,055 947,993 United Stationers 20,566 843,000 US Ecology 8,946 447,032 Viad 9,322 259,338 WageWorks 14,393 b 767,579 Consumer Durables & Apparel4.3% Arctic Cat 6,599 239,676 Callaway Golf 35,564 338,925 Crocs 33,476 b 395,352 Ethan Allen Interiors 13,455 371,896 G-III Apparel Group 8,418 b 948,288 Helen of Troy 11,301 b 920,918 Iconix Brand Group 25,138 b 846,396 iRobot 13,177 a,b 429,966 La-Z-Boy 26,623 748,373 M/I Homes 10,923 b 260,404 Meritage Homes 16,009 b 778,678 Movado Group 10,934 311,838 Oxford Industries 8,344 629,555 Perry Ellis International 5,366 b 124,277 Quiksilver 50,174 b 92,822 Ryland Group 22,831 1,112,783 Skechers USA, Cl. A 21,177 b 1,522,838 Standard Pacific 67,353 b 606,177 Steven Madden 29,279 b 1,112,602 Sturm Ruger & Co. 8,870 a 440,218 Unifi 6,804 b 245,556 Universal Electronics 8,957 b 505,533 Wolverine World Wide 48,739 1,630,320 Consumer Services4.5% American Public Education 10,067 b 301,809 Biglari Holdings 598 b 247,632 BJ's Restaurants 8,468 b 427,211 Bob Evans Farms 9,660 446,872 Boyd Gaming 34,472 b 489,502 Capella Education 5,943 385,582 Career Education 28,383 b 142,766 Cracker Barrel Old Country Store 10,843 1,649,654 DineEquity 8,056 862,073 Interval Leisure Group 22,513 590,066 Jack in the Box 19,347 1,855,764 Marcus 11,285 240,258 Marriott Vacations Worldwide 14,768 1,196,946 Monarch Casino & Resort 5,445 b 104,217 Papa John's International 13,426 829,861 Pinnacle Entertainment 32,009 b 1,155,205 Popeyes Louisiana Kitchen 11,107 b 664,421 Red Robin Gourmet Burgers 5,855 b 509,385 Regis 20,088 b 328,640 Ruby Tuesday 27,633 b 166,074 Ruth's Hospitality Group 21,076 334,687 Scientific Games, Cl. A 16,032 a,b 167,855 Sonic 25,346 803,468 Strayer Education 4,892 b 261,282 Texas Roadhouse 28,470 1,037,162 Diversified Financials3.3% Calamos Asset Management, Cl. A 11,271 151,595 Cash America International 14,006 326,340 Encore Capital Group 9,652 a,b 401,427 Enova International 13,990 275,463 Evercore Partners, Cl. A 17,836 921,408 EZCORP, Cl. A 16,836 a,b 153,713 Financial Engines 26,148 a 1,093,771 First Cash Financial Services 13,727 b 638,580 FXCM, Cl. A 14,949 a 31,841 Green Dot, Cl. A 18,406 b 293,024 Greenhill & Co. 14,239 564,576 HFF, Cl. A 16,795 630,484 Interactive Brokers Group, Cl. A 24,986 850,024 Investment Technology Group 18,532 b 561,705 MarketAxess Holdings 18,306 1,517,567 Piper Jaffray 8,819 b 462,645 PRA Group 25,311 b 1,374,894 Virtus Investment Partners 3,322 434,418 World Acceptance 5,532 a,b 403,393 Energy3.5% Approach Resources 13,260 a,b 87,383 Arch Coal 103,603 b 103,593 Basic Energy Services 16,874 b 116,937 Bill Barrett 23,690 b 196,627 Bonanza Creek Energy 17,814 b 439,293 Bristow Group 16,655 906,865 C&J Energy Services 20,205 b 224,882 CARBO Ceramics 9,421 a 287,435 Carrizo Oil & Gas 23,176 b 1,150,688 Cloud Peak Energy 26,303 b 153,083 Comstock Resources 27,441 a 97,964 Contango Oil & Gas 6,844 b 150,568 Era Group 11,930 b 248,621 Exterran Holdings 29,879 1,003,038 Geospace Technologies 5,719 b 94,421 Green Plains 18,662 532,800 Gulf Island Fabrication 8,424 125,181 GulfMark Offshore, Cl. A 11,880 a 154,915 Hornbeck Offshore Services 14,659 a,b 275,736 ION Geophysical 82,156 b 178,279 Matrix Service 15,659 b 274,972 Newpark Resources 45,369 b 413,312 Northern Oil and Gas 35,724 a,b 275,432 Paragon Offshore 40,925 a 53,202 PDC Energy 18,980 b 1,025,679 Penn Virginia 31,420 a,b 203,602 PetroQuest Energy 30,634 b 70,458 Pioneer Energy Services 32,245 b 174,768 Rex Energy 21,483 b 79,917 SEACOR Holdings 8,514 b 593,170 Stone Energy 26,506 b 389,108 Swift Energy 18,435 a,b 39,820 Synergy Resources 37,227 b 441,140 Tesco 18,564 211,073 TETRA Technologies 27,722 b 171,322 US Silica Holdings 27,832 a 991,098 Food & Staples Retailing.8% Andersons 14,342 593,329 Casey's General Stores 17,551 1,581,345 SpartanNash 14,562 459,577 Food, Beverage & Tobacco1.8% B&G Foods 23,675 a 696,755 Cal-Maine Foods 16,966 a 662,692 Calavo Growers 6,305 324,203 Darling Ingredients 74,122 b 1,038,449 Diamond Foods 9,134 b 297,494 J&J Snack Foods 7,052 752,448 Sanderson Farms 10,687 a 851,220 Seneca Foods, Cl. A 4,688 b 139,749 Snyder's-Lance 22,961 733,834 Universal 10,112 476,882 Health Care Equipment & Services9.0% Abaxis 10,320 661,615 ABIOMED 17,068 b 1,221,727 Aceto 12,402 272,844 Air Methods 16,654 b 775,910 Almost Family 1,909 b 85,351 Amedisys 14,503 b 388,390 AMN Healthcare Services 22,133 b 510,608 AmSurg 21,449 b 1,319,542 Analogic 6,615 601,303 AngioDynamics 12,213 b 217,269 Anika Therapeutics 8,139 b 335,083 Bio-Reference Laboratories 10,343 b 364,487 Cantel Medical 15,012 713,070 Chemed 8,654 1,033,288 Computer Programs & Systems 6,416 a 348,132 CONMED 12,530 632,640 CorVel 5,488 b 188,842 Cross Country Healthcare 10,644 b 126,238 CryoLife 9,536 98,888 Cyberonics 13,151 b 853,763 Cynosure, Cl. A 7,113 b 218,156 Ensign Group 8,931 418,507 ExamWorks Group 16,007 b 666,211 Greatbatch 13,502 b 781,091 Haemonetics 23,691 a,b 1,064,200 Hanger 15,427 b 350,039 HealthStream 8,219 b 207,119 Healthways 14,929 b 294,101 ICU Medical 6,556 b 610,626 Integra LifeSciences Holdings 10,141 b 625,193 Invacare 13,711 266,131 IPC Healthcare 7,485 b 349,100 Kindred Healthcare 36,626 871,333 Landauer 6,668 234,314 LHC Group 6,943 b 229,327 Magellan Health 13,152 b 931,425 Masimo 22,566 b 744,227 MedAssets 31,444 b 591,776 Medidata Solutions 23,825 b 1,168,378 Meridian Bioscience 22,221 423,977 Merit Medical Systems 17,482 b 336,528 Molina Healthcare 16,211 b 1,090,838 Natus Medical 17,271 b 681,686 Neogen 15,916 b 743,755 NuVasive 22,257 b 1,023,599 Omnicell 18,341 b 643,769 PharMerica 14,752 b 415,859 Providence Service 5,419 b 287,857 Quality Systems 24,051 384,335 Select Medical Holdings 46,558 690,455 SurModics 10,348 b 269,358 Vascular Solutions 7,476 b 226,672 West Pharmaceutical Services 34,623 2,084,651 Household & Personal Products.4% Central Garden & Pet, Cl. A 25,527 b 271,097 Inter Parfums 8,101 264,255 Medifast 8,486 b 254,325 WD-40 7,001 619,869 Insurance2.6% American Equity Investment Life Holding 35,663 1,038,863 AMERISAFE 8,589 397,241 eHealth 7,144 b 67,011 Employers Holdings 17,809 480,665 HCI Group 3,985 182,792 Horace Mann Educators 17,413 595,525 Infinity Property & Casualty 6,134 503,295 Meadowbrook Insurance Group 13,762 116,977 Montpelier Re Holdings 18,248 701,453 Navigators Group 5,540 b 431,234 ProAssurance 25,299 1,161,477 RLI 15,592 817,177 Safety Insurance Group 5,137 306,936 Selective Insurance Group 27,570 800,908 Stewart Information Services 9,839 399,857 United Fire Group 11,334 360,081 United Insurance Holdings 7,720 173,700 Universal Insurance Holdings 15,172 388,251 Materials5.3% A. Schulman 13,269 639,566 A.M. Castle & Co. 9,901 a,b 36,139 AK Steel Holding 78,892 a,b 352,647 American Vanguard 5,265 55,914 Balchem 13,341 738,825 Boise Cascade 20,362 b 762,761 Calgon Carbon 29,694 625,653 Century Aluminum 26,437 b 364,831 Clearwater Paper 10,761 b 702,693 Deltic Timber 3,751 248,504 Flotek Industries 23,060 b 339,904 FutureFuel 9,535 97,924 Glatfelter 19,909 548,095 Globe Specialty Metals 34,931 660,895 H.B. Fuller 22,127 948,584 Hawkins 2,111 80,197 Haynes International 4,806 214,396 Headwaters 37,413 b 686,154 Innophos Holdings 10,964 617,931 Intrepid Potash 25,172 a,b 290,737 Kaiser Aluminum 9,721 747,448 KapStone Paper and Packaging 41,352 1,358,000 Koppers Holdings 6,369 125,342 Kraton Performance Polymers 14,345 b 289,912 LSB Industries 6,419 b 265,297 Materion 11,143 428,225 Myers Industries 8,754 153,458 Neenah Paper 9,418 589,002 Olympic Steel 4,593 61,822 OM Group 15,318 460,000 Quaker Chemical 6,774 580,125 Rayonier Advanced Materials 20,015 298,223 RTI International Metals 14,135 b 507,588 Schweitzer-Mauduit International 13,811 636,963 Stepan 10,433 434,639 Stillwater Mining 61,737 b 797,642 SunCoke Energy 30,036 448,738 Tredegar 10,047 202,045 Wausau Paper 26,511 252,650 Zep 9,611 163,675 Media.4% E.W. Scripps, Cl. A 10,621 b 271,898 E.W. Scripps, Cl. A 18,655 b 530,548 Harte-Hanks 25,401 198,128 Scholastic 9,877 404,364 Sizmek 12,022 b 87,280 Pharmaceuticals, Biotech & Life Sciences3.5% Acorda Therapeutics 20,273 b 674,685 Affymetrix 43,460 a,b 545,858 Albany Molecular Research 8,917 a,b 156,939 ANI Pharmaceuticals 3,908 b 244,445 Cambrex 18,102 b 717,382 DepoMed 27,439 b 614,908 Emergent BioSolutions 15,646 b 449,979 Impax Laboratories 32,771 b 1,535,977 Lannett Company 13,258 a,b 897,699 Ligand Pharmaceuticals 9,403 b 725,065 Luminex 21,339 b 341,424 Medicines 28,525 b 799,270 Momenta Pharmaceuticals 21,574 b 327,925 PAREXEL International 27,848 b 1,921,234 Prestige Brands Holdings 25,652 b 1,100,214 Repligen 16,296 b 494,747 Sagent Pharmaceuticals 12,776 b 297,042 Spectrum Pharmaceuticals 21,529 a,b 130,681 Real Estate8.7% Acadia Realty Trust 29,650 c 1,034,192 Agree Realty 5,657 c 186,511 American Assets Trust 18,011 c 779,516 Associated Estates Realty 28,147 c 694,668 Aviv REIT 12,368 c 451,432 Capstead Mortgage 52,997 c 623,775 CareTrust 10,546 143,004 Cedar Realty Trust 39,978 c 299,435 Chesapeake Lodging Trust 25,805 c 872,983 CoreSite Realty 9,142 c 445,033 Cousins Properties 90,821 c 962,703 DiamondRock Hospitality 100,693 c 1,422,792 EastGroup Properties 16,911 c 1,017,028 Education Realty Trust 21,905 c 774,999 EPR Properties 27,502 c 1,650,945 Forestar Group 16,497 b,c 260,158 Franklin Street Properties 34,192 c 438,341 GEO Group 36,654 1,603,246 Getty Realty 17,692 c 321,994 Government Properties Income Trust 35,931 c 821,023 Healthcare Realty Trust 43,847 c 1,218,070 Inland Real Estate 47,446 c 507,198 Kite Realty Group Trust 36,441 c 1,026,543 Lexington Realty Trust 96,983 a,c 953,343 LTC Properties 18,719 c 861,074 Medical Properties Trust 91,493 c 1,348,607 Parkway Properties 34,491 c 598,419 Pennsylvania Real Estate Investment Trust 32,322 c 750,840 Post Properties 27,852 c 1,585,614 PS Business Parks 10,564 c 877,235 Retail Opportunity Investments 40,779 c 746,256 Sabra Health Care 25,474 c 844,463 Saul Centers 7,146 c 408,751 Sovran Self Storage 16,697 c 1,568,516 Summit Hotel Properties 41,189 c 579,529 Universal Health Realty Income Trust 7,162 c 402,862 Urstadt Biddle Properties, Cl. A 15,414 c 355,447 Retailing5.1% Aeropostale 36,652 a,b 127,182 Barnes & Noble 21,065 a,b 500,294 Big 5 Sporting Goods 9,561 126,874 Blue Nile 6,264 b 199,446 Brown Shoe Co. 20,636 676,861 Buckle 13,333 a 681,183 Cato, Cl. A 13,321 527,512 Christopher & Banks 14,670 b 81,565 Finish Line, Cl. A 24,690 605,399 Francesca's Holdings 21,121 b 375,954 Fred's, Cl. A 13,301 227,314 FTD Companies 8,546 b 255,867 Genesco 10,568 b 752,759 Group 1 Automotive 9,718 838,955 Haverty Furniture 12,604 313,588 Hibbett Sports 11,798 b 578,810 Kirkland's 7,728 b 183,540 Lithia Motors, Cl. A 11,217 1,115,082 Lumber Liquidators Holdings 12,168 a,b 374,531 MarineMax 10,389 b 275,412 Men's Wearhouse 21,407 1,117,445 Monro Muffler Brake 13,248 861,782 NutriSystem 13,248 264,695 Outerwall 10,531 a 696,310 PEP Boys-Manny Moe & Jack 20,961 b 201,645 PetMed Express 10,485 173,212 Pool 21,379 1,491,399 Select Comfort 27,046 b 932,276 Sonic Automotive, Cl. A 12,992 323,501 Stage Stores 10,802 247,582 Stein Mart 13,136 163,543 The Children's Place 11,446 734,719 Tuesday Morning 18,405 b 296,320 Vitamin Shoppe 14,766 b 608,212 VOXX International 10,882 b 99,679 Zumiez 10,052 b 404,593 Semiconductors & Semiconductor Equipment3.7% Advanced Energy Industries 18,930 b 485,744 Brooks Automation 33,052 384,395 Cabot Microelectronics 10,910 b 545,173 CEVA 9,894 b 210,940 Cirrus Logic 30,157 b 1,003,022 Cohu 10,332 113,032 Diodes 20,708 b 591,420 DSP Group 15,468 b 185,307 Entropic Communications 41,284 b 122,201 Exar 12,549 b 126,117 Kopin 30,842 b 108,564 Kulicke & Soffa Industries 39,138 b 611,727 Micrel 15,627 235,655 Microsemi 44,147 b 1,562,804 MKS Instruments 26,257 887,749 Monolithic Power Systems 16,995 894,787 Nanometrics 7,456 b 125,410 Pericom Semiconductor 15,909 246,112 Power Integrations 13,975 727,818 Rudolph Technologies 17,902 b 197,280 Synaptics 17,328 a,b 1,408,853 Tessera Technologies 24,051 968,774 Ultratech 10,042 b 174,128 Veeco Instruments 16,685 b 509,727 Software & Services6.6% Blackbaud 23,960 1,135,225 Blucora 21,556 b 294,455 Bottomline Technologies 18,351 b 502,267 CACI International, Cl. A 11,491 b 1,033,271 Cardtronics 22,635 b 851,076 Ciber 29,928 b 123,303 comScore 14,483 b 741,530 CSG Systems International 18,833 572,335 Dealertrack Technologies 19,048 b 733,729 Dice Holdings 15,882 b 141,667 Ebix 15,118 a 459,285 Epiq Systems 10,641 190,793 ExlService Holdings 16,779 b 624,179 Forrester Research 5,683 209,021 Heartland Payment Systems 16,390 767,871 IGATE 14,596 b 622,665 Interactive Intelligence Group 6,555 b 269,935 j2 Global 20,541 1,349,133 Liquidity Services 10,712 a,b 105,835 LivePerson 21,434 b 219,377 LogMeIn 12,925 b 723,671 Manhattan Associates 36,053 b 1,824,642 ManTech International, Cl. A 11,333 384,642 MicroStrategy, Cl. A 4,226 b 714,997 Monotype Imaging Holdings 19,818 646,860 Monster Worldwide 46,383 b 294,068 NetScout Systems 20,735 b 909,230 NIC 31,838 562,577 Perficient 14,215 b 294,108 Progress Software 27,830 b 756,141 QuinStreet 12,138 b 72,221 Stamps.com 7,995 b 537,984 SYKES Enterprises 22,580 b 561,113 Synchronoss Technologies 16,536 b 784,799 Take-Two Interactive Software 39,862 b 1,014,687 Tangoe 14,111 b 194,732 TeleTech Holdings 9,674 246,203 VASCO Data Security International 13,907 a,b 299,557 Virtusa 11,021 b 456,049 XO Group 12,908 b 228,084 Technology Hardware & Equipment5.9% ADTRAN 25,938 484,262 Agilysys 10,199 b 100,358 Anixter International 13,050 b 993,496 Badger Meter 6,347 380,439 Bel Fuse, Cl. B 5,345 101,715 Benchmark Electronics 29,381 b 706,025 Black Box 8,331 174,368 CalAmp 14,120 b 228,603 Checkpoint Systems 21,554 233,214 Coherent 12,465 b 809,726 Comtech Telecommunications 8,384 242,717 CTS 21,006 377,898 Daktronics 19,421 209,941 DTS 7,766 b 264,588 Electro Scientific Industries 12,488 77,176 Electronics For Imaging 20,976 b 875,748 Fabrinet 16,877 b 320,494 FARO Technologies 7,367 b 457,712 Harmonic 54,546 b 404,186 II-VI 22,976 b 424,137 Insight Enterprises 21,039 b 600,032 Ixia 26,316 b 319,213 Littelfuse 9,746 968,655 Mercury Systems 8,112 b 126,142 Methode Electronics 20,348 957,170 MTS Systems 6,174 467,063 NETGEAR 17,031 b 559,979 Newport 20,778 b 396,029 OSI Systems 8,600 b 638,636 Park Electrochemical 9,316 200,853 Plexus 17,798 b 725,624 QLogic 41,434 b 610,737 Rofin-Sinar Technologies 14,989 b 363,183 Rogers 9,740 b 800,725 Sanmina 41,698 b 1,008,675 ScanSource 12,832 b 521,621 Super Micro Computer 15,093 b 501,239 SYNNEX 12,258 946,930 TTM Technologies 28,467 b 256,488 ViaSat 19,267 b 1,148,506 Telecommunication Services.7% 8x8 37,599 b 315,832 Atlantic Tele-Network 6,116 423,350 Cincinnati Bell 96,419 b 340,359 Consolidated Communications Holdings 22,663 462,325 General Communication, Cl. A 16,922 b 266,691 Iridium Communications 37,585 b 364,950 Lumos Networks 5,197 79,306 Spok Holdings 10,227 196,052 Transportation2.4% Allegiant Travel 6,000 1,153,740 ArcBest 13,745 520,798 Atlas Air Worldwide Holdings 9,967 b 428,780 Celadon Group 10,542 286,953 Forward Air 13,988 759,548 Heartland Express 22,927 544,746 Hub Group, Cl. A 15,308 b 601,451 Knight Transportation 26,550 856,237 Matson 23,120 974,739 Republic Airways Holdings 23,730 b 326,287 Roadrunner Transportation Systems 9,603 b 242,668 Saia 13,048 b 578,026 SkyWest 22,323 326,139 UTi Worldwide 35,325 b 434,497 Utilities3.6% ALLETE 18,573 979,911 American States Water 18,764 748,496 Avista 29,090 994,296 El Paso Electric 16,714 645,829 Laclede Group 18,717 958,685 New Jersey Resources 39,018 1,211,899 Northwest Natural Gas 11,444 548,740 NorthWestern 21,486 1,155,732 Piedmont Natural Gas 37,885 a 1,398,335 South Jersey Industries 14,977 812,952 Southwest Gas 23,955 1,393,462 UIL Holdings 29,023 1,492,363 Total Common Stocks (cost $218,833,956) Principal Short -Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.08%, 6/4/15 35,000 d 34,999 0.08%, 9/17/15 165,000 d 164,926 Total Short-Term Investments (cost $199,930) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,446,862) 3,446,862 e Investment of Cash Collateral for Securities Loaned4.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,895,498) 14,895,498 e Total Investments (cost $237,376,246) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO - General Obligation REIT - Real Estate Investment Trust a Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $15,162,630 and the value of the collateral held by the fund was $15,698,166, consisting of cash collateral of $14,895,498 and U.S. Government & Agency securities valued at $802,668. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 9.1 Health Care Equipment & Services 9.0 Banks 8.9 Real Estate 8.7 At March 31, 2015, net unrealized appreciation on investments was $117,475,183 of which $129,412,392 related to appreciated investment securities and $11,937,209 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Software & Services 6.6 Technology Hardware & Equipment 5.9 Short-Term/Money Market Investments 5.5 Materials 5.3 Retailing 5.1 Consumer Services 4.5 Commercial & Professional Services 4.3 Consumer Durables & Apparel 4.3 Semiconductors & Semiconductor Equipment 3.7 Utilities 3.6 Energy 3.5 Pharmaceuticals, Biotech & Life Sciences 3.5 Diversified Financials 3.3 Insurance 2.6 Transportation 2.4 Food, Beverage & Tobacco 1.8 Food & Staples Retailing .8 Telecommunication Services .7 Automobiles & Components .6 Household & Personal Products .4 Media .4 † Based on net assets. STATEMENT OF FINANCIAL FUTURES March 31, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 3/31/2015 ($) Financial Futures Long Russell 2000 E-mini 27 3,372,030 June 2015 The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 334,942,425 - - Equity Securities - Foreign Common Stocks+ 1,366,719 - - Mutual Funds 18,342,360 - - U.S. Treasury - 199,925 - Other Financial Instruments: Financial Futures++ 16,339 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end March 31, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio March 31, 2015 (Unaudited) Common Stocks95.0% Shares Value ($) Application Software11.5% Adobe Systems 148,483 a 10,978,833 Cerner 117,931 a 8,639,625 salesforce.com 193,914 a 12,955,394 Automobile Manufacturers1.9% Tesla Motors 28,313 a,b Computer Storage & Peripherals7.6% Apple 113,808 14,161,129 Lenovo Group 5,190,000 7,559,621 Data Processing & Outsourced Services9.2% Paychex 236,539 11,735,882 Visa, Cl. A 218,404 14,285,806 Electronic Components5.4% Amphenol, Cl. A 167,429 9,866,591 Mobileye 130,525 5,485,966 Internet Retail3.4% Priceline Group 8,379 a Internet Software & Services21.1% Akamai Technologies 123,212 a 8,753,597 Facebook, Cl. A 169,779 a 13,958,380 Google, Cl. A 10,384 a 5,760,005 Google, Cl. C 10,384 a 5,690,432 LinkedIn, Cl. A 45,958 a 11,483,066 Rackspace Hosting 107,220 a 5,531,480 Tencent Holdings 457,600 8,650,760 IT Consulting & Other Services5.0% Cognizant Technology Solutions, Cl. A 230,031 a Semiconductor Equipment11.9% Applied Materials 469,095 10,582,783 Avago Technologies 65,217 8,281,255 Microchip Technology 176,255 b 8,618,869 NXP Semiconductors 62,529 a 6,275,410 Systems Software18.0% Fortinet 251,289 a 8,782,551 Oracle 283,749 12,243,769 Palo Alto Networks 20,069 a 2,931,680 ServiceNow 96,789 a 7,625,037 Symantec 289,062 6,753,934 VMware, Cl. A 157,584 a 12,923,464 Total Common Stocks (cost $202,579,499) Other Investment5.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,621,244) 16,621,244 c Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,449,032) 5,449,032 c Total Investments (cost $224,649,775) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2015, the value of the fund's securities on loan was $13,679,780 and the value of the collateral held by the fund was $14,179,169, consisting of cash collateral of $5,449,032 and U.S. Government & Agency securities valued at $8,730,137. c Investment in affiliated money market mutual fund. At March 31, 2015, net unrealized appreciation on investments was $67,386,512 of which $72,583,216 related to appreciated investment securities and $5,196,704 related to depreciated investment securities. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Internet Software & Services 21.1 Systems Software 18.0 Semiconductor Equipment 11.9 Application Software 11.5 Data Processing & Outsourced Services 9.2 Money Market Investments 7.8 Computer Storage & Peripherals 7.6 Electronic Components 5.4 IT Consulting & Other Services 5.0 Internet Retail 3.4 Automobile Manufacturers 1.9 † Based on net assets. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 233,712,999 - - Equity Securities - Foreign Common Stocks+ 20,042,631 16,210,381++ - Mutual Funds 22,070,276 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J.
